Citation Nr: 0008543	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-19 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from October 1942 to January 
1946 and from December 1947 to April 1964.


FINDINGS OF FACT

1. The veteran died on July [redacted], 1996.  The death certificate 
identified the immediate cause of death as myocardial 
infarction with an antecedent cause of atherosclerotic 
heart disease.  The underlying cause of death was 
identified as diabetes mellitus.   Pulmonary congestion 
and pulmonary tuberculosis were listed as other 
significant conditions contributing to death.

2. The veteran had no adjudicated service-connected 
disabilities prior to his death.  

3. No service-connected disability has been shown to be the 
immediate cause or a contributing factor in the veteran's 
death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107.

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran's death was contributed to 
or caused by a disability related to his period of military 
service involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reflect that the appellant has a medical degree or 
qualified medical experience.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, she is not competent to 
provide evidence or opinion that any observable symptoms or 
earlier diagnoses were the cause of the veteran's death.  See 
Savage v. Gober, 10 Vet. App. 489, 497 (1997).

The service medical records contain no findings of heart 
disease, diabetes mellitus, pulmonary congestion, or 
pulmonary tuberculosis.  On a service department report of 
medical examination in 1968, there were also no findings of 
any of these disorders.  In fact, none of these disorders is 
reported until many years after the veteran's retirement from 
active service.   Probable diabetes mellitus was first 
reported on a VA Medical Certificate dated May 4, 1983. 

The claims folder contains no competent medical evidence to 
link or associate any of the disorders listed on the death 
certificate to the veteran's military service.  The 
appellant's statements regarding the veteran's participation 
in atmospheric nuclear testing or other activities during 
service that might have exposed him to radiation are not 
supported by the service department data or other records.  
Even on the assumption that the veteran was exposed to 
radiation while on active duty, none of the conditions 
implicated in his death is included among the diseases listed 
in 38 C.F.R. § 3.309(d)(2) or 38 C.F.R. § 3.311(b)(2), and, 
as indicated, there is no competent medical opinion relating 
the causes of death to radiation exposure.

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996).  The appellant has not 
identified any medical evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the appellant under 
38 U.S.C.A. § 5103(a). 

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

 

		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals
	
	



 




- 5 -





- 1 -


